            Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 1 of 14. PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION AT CLEVELAND

TARRIFY PROPERTIES, LLC, and                     CASE NO.
DENISE GUTTA, individually and on
behalf of all others similarly situated,         JUDGE

               Plaintiffs,                       MAGISTRATE JUDGE

       v.                                        CLASS ACTION COMPLAINT FOR
                                                 DAMAGES PURSUANT TO 42 U.S.C. §
CUYAHOGA COUNTY, OHIO,                           1983, THE FIFTH AND FOURTEENTH
                                                 AMENDMENTS OF THE UNITED
               Defendant.                        STATES CONSTITUTION, AND ART I.
                                                 SEC. 19 OF THE OHIO CONSTITUTION

                                                 TRIAL BY JURY DEMANDED


       Plaintiffs Tarrify Properties, LLC, and Denise Gutta (“Plaintiffs”), individually, and on

behalf of all others similarly situated, by and through counsel, and for their Class Action

Complaint against Defendant Cuyahoga County, Ohio (“County” or “Defendant”) state as

follows:

                               I.      INTRODUCTION

       1.      This case seeks relief relating to the deprivation of Plaintiffs’ and Class members’

(defined below) property rights in real property located within Cuyahoga County, Ohio.

Specifically, the County, acting within its governmental capacity and under color of state law,

terminated and seized Plaintiffs’ ownership interest in real estate under the auspices of tax

foreclosure proceedings authorized by R.C. 323.65, et seq., but in doing so denied Plaintiffs and

Class members their constitutional right to just compensation.

                      II.     PARTIES, JURISDICTION, AND VENUE

       2.      Tarrify Properties, LLC is a limited liability company organized under the laws

of, and operating in, the state of Ohio.
            Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 2 of 14. PageID #: 2



       3.       Denise Gutta is a natural person who owned property located in Cuyahoga

County, Ohio.

       4.       The County is a body politic and corporate organized pursuant to, and possessed

of such powers, rights, and privileges as are granted by the Charter of Cuyahoga County and the

general law of the State of Ohio.

       5.       This action arises under, inter alia, 28 U.S.C. § 1983, and the 5th and 14th

Amendments to the United States Constitution, and therefore this Court has jurisdiction pursuant

to 28 U.S.C. § 1331.

       6.       Venue is proper in this District, pursuant to 28 U.S.C. § 1391. Plaintiffs and

Defendant are residents of this District, and a substantial part of the events or omissions giving

rise to Plaintiffs’ claims occurred in this District as Defendant’s conduct complained of herein

occurred solely within Cuyahoga County, Ohio and related to real estate located within

Cuyahoga County, Ohio.

                                III.    LEGAL BACKGROUND

       7.       In 2006, the Ohio General Assembly enacted R.C. § 323.65, et seq. (the “Statute”)

which created an alternative means for county boards of revision to foreclose on real property

with outstanding property tax liens if that real property is “abandoned,” as defined by R.C.

323.65(A).

       8.       Unlike traditional tax foreclosure proceedings, a board of revision tax foreclosure

conducted pursuant to the Statute does not need to be instituted in court and is instead conducted

by the board of revision itself. R.C. 323.66.

       9.       The foreclosure proceedings authorized by the Statute also differ from traditional

tax foreclosure proceedings because the Statute eliminates the need for a county board of

revision to offer a foreclosed property for sale at public auction. Instead, the board of revision


                                                 2
          Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 3 of 14. PageID #: 3



may order that the property be directly transferred to a county land reutilization corporation or a

political subdivision that has indicated a desire to acquire the property. R.C. 323.71(A)(1); R.C.

323.73(G); R.C. 323.78. Such direct transfers may be ordered in two circumstances: (1) if the

total amount of the impositions owed (i.e., all taxes, assessments, and other amounts certified as

a lien against the property) exceed the fair market value of the real property (R.C. 323.71(A)(1);

R.C. 323.73(G)); or (2) if a county treasurer invokes the “alternative redemption period”

pursuant to R.C. 323.78, regardless of whether the fair market value of the property exceeds the

total amount of impositions owed. This lawsuit involves the second of these circumstances.

       10.     When title to property is transferred to a county land reutilization corporation or a

political subdivision pursuant to R.C. 323.78, the entity receiving the property does not pay any

consideration for the property other than perhaps some minor fees and costs. R.C. 323.78(B) also

provides that upon such direct transfer of a foreclosed property, the property is transferred “free

and clear of all impositions and any other liens on the property, which shall be deemed forever

satisfied and discharged.”

       11.     Although the Statute permits county boards of revision to transfer foreclosed

properties to county land reutilization corporations or political subdivisions even where the fair

market value of the property exceeds the total amount of impositions owed, the Statute does not

provide for the payment of any compensation to property owners whose property is transferred

under such circumstances. R.C. 323.78(B). As such, property owners, such as Plaintiffs and

Class members, receive less than the fair market value for their properties when they are

transferred pursuant to R.C. 323.78(B).

       12.     To demonstrate, assume a property owner owns a property with a fair market

value of $25,000 and $10,000 in property tax impositions against it. If the county board of



                                                 3
          Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 4 of 14. PageID #: 4



revision orders transfer of the property to the county land bank or a municipality pursuant to R.C.

323.78(B), the property owner loses the entire $25,000.00 in value because of a $10,000.00 tax

liability – a difference of $15,000.00. Under this scenario, the county board has taken property

without providing just compensation, as required by the 5th and 14th Amendments to the United

States Constitution.

                             IV.     FACTUAL ALLEGATIONS

       13.     The Cuyahoga County Board of Revision (“Board of Revision”) is an

administrative board of the County, originally created pursuant to R.C. 5715.01(B) and Section

6.02 of the Cuyahoga County Charter (the “Charter”) to hear complaints and revise assessments

of real property for taxation. Under the Charter, the members of the Board of Revision are (1) the

County Executive, (2) the County executive’s choice of either the county fiscal office or county

treasurer, and (3) a member of the county council.

       14.     The Cuyahoga County Land Reutilization Corporation (the “Land Bank”) is an

Ohio not for profit corporation organized under the authority of R.C. 1724.04 and operates

within Cuyahoga County, Ohio. The Land Bank was incorporated by the Cuyahoga County

Treasurer pursuant to a resolution adopted by the Cuyahoga County Board of Commissioners to

foster the return of unproductive land within the County to tax revenue generating status or

devotion to public use. After its incorporation, the Land Bank entered into an agreement with the

County to act as the County’s agent under R.C. 5722 for the reclamation, rehabilitation, and

reutilization of vacant, abandoned, tax foreclosed, and other property within the County. The

Land Bank has a nine-member Board of Directors. In accordance with R.C. 1724.03 and R.C.

1.62, the Board of Directors includes the County Treasurer, the County Executive, a member

appointed by the County Council, and two representatives of the municipal corporation with the



                                                4
          Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 5 of 14. PageID #: 5



largest population, the City of Cleveland. The remaining members of the Board of Directors

must be unanimously selected by the County Executive, County Treasurer, and the County

Council Director.

       15.     Since 2011, the Cuyahoga County Treasurer has commenced thousands of

delinquent tax foreclosure cases pursuant to the Statute before the Board of Revision.

       16.     Upon information and belief, in virtually every case in which a judgment of

foreclosure was entered, the real property was transferred directly to the Land Bank or a political

subdivision.

       17.      In a substantial majority of those cases—perhaps in as many as 85%—the

Cuyahoga County Treasurer invoked the alternative redemption period contained in R.C. 323.78,

meaning that the Board of Revision made a factual finding that the value of the property

transferred exceeded the amount of the impositions on that property.

       18.     In each case in which the Cuyahoga County Treasurer invoked the alternative

redemption period contained in R.C. 323.78, the Board of Revision issued an Adjudication of

Foreclosure (Direct Transfer-Alternative Right of Redemption).

                        V.      FACTS RELEVANT TO PLAINTIFFS

                              Tarrify Properties, LLC Foreclosure

       19.     On August 23, 2018, the Cuyahoga County Treasurer instituted a tax foreclosure

case before the Board of Revision against Tarrify Properties, LLC, Case No. BR-18-017485

(“Tarrify Foreclosure Case”). The property comprised a single parcel located at 11600 Miles

Avenue, Cleveland, Ohio (Parcel No. 138-13-001) (the “Tarrify Property”).

       20.     At the time the Tarrify Foreclosure Case was commenced, Tarrify Properties LLC

was vested with the entire fee interest in the Tarrify Property.



                                                  5
          Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 6 of 14. PageID #: 6



       21.     At the time the Complaint in the Tarrify Foreclosure Case was filed, the

Cuyahoga County Fiscal Officer had certified the total value of the Tarrify Property at

$176,800.00 and the total amount of delinquent taxes, assessments, and penalties owed on the

Tarrify Property as $18,638.45.

       22.     On June 3, 2019, the Board of Revision issued two orders in the Tarrify

Foreclosure Case: (1) Adjudication of Foreclosure (Direct Transfer–Alternative Right of

Redemption), which found that foreclosure was appropriate and that the Treasurer had invoked

the alternative redemption period of R.C. 323.78; and (2) Order to Sheriff: Order of Direct

Transfer To CCLRC Pursuant to R.C. 323.65(J); 323.78 With Alternative Right of Redemption,

which ordered the Sheriff to issue a deed transferring the Tarrify Property to the Land Bank.

       23.     Pursuant to the Adjudication of Foreclosure and the Order to Sheriff, the

Cuyahoga County Sheriff issued a deed transferring the Tarrify Property to the Land Bank.

       24.     The difference between the certified value of the Tarrify Property at the

commencement of the Tarrify Foreclosure Case and the amount of the impositions on the Tarrify

Property was $158,161.55. However, Tarrify Properties, LLC did not receive any compensation

in connection with that amount of equity in the Tarrify Property.

       25.     As a result of the proceedings in the Tarrify Foreclosure Case described above,

Tarrify Properties LLC has been denied title, possession, use, and enjoyment of the Tarrify

Property, which was taken by the County for public use without just compensation as required by

the Fifth Amendment to the United States Constitution—as applied to the County under the

Fourteenth Amendment to the United States Constitution—and as required by Article 1, Section

19 of the Ohio Constitution.

                                   Denise Gutta Foreclosure



                                                6
           Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 7 of 14. PageID #: 7



       26.     On July 28, 2016, the Cuyahoga County Treasurer instituted a tax foreclosure

case before the Board of Revision against Denise Gutta, Case No. BR-16-012232 (“Gutta

Foreclosure Case”). The property comprised a single parcel located at 3709 Behrwald Avenue,

Cleveland, Ohio (Parcel No. 011-08-010) (the “Gutta Property”).

       27.     At the time the Gutta Foreclosure Case was commenced, Gutta was vested with

the entire fee interest in the Gutta Property.

       28.     At the time the Complaint in the Gutta Foreclosure Case was filed, the Cuyahoga

County Fiscal Officer had certified the total value of the Gutta Property at $68,000.00 and the

total amount of delinquent taxes, assessments, and penalties owed on the Gutta Property as

$7,510.30.

       29.     On November 4, 2016, the Board of Revision issued two orders in the Gutta

Foreclosure Case: (1) Adjudication of Foreclosure (Direct Transfer/Alternative Right of

Redemption), which found that foreclosure was appropriate and that the Treasurer had invoked

the alternative redemption period of R.C. 323.78; and (2) Order to Sheriff: Order of Direct

Transfer to CCLRC Pursuant to R.C. 323.65(J); 323.78 with Alternative Right of Redemption,

which ordered the Sheriff to issue a deed transferring the Gutta Property to the Land Bank.

       30.     Pursuant to the Adjudication of Foreclosure and the Order to Sheriff, the

Cuyahoga County Sheriff issued a deed transferring the Property to the Land Bank.

       31.     The difference between the certified value of the Gutta Property at the

commencement of the Gutta Foreclosure Case and the amount of the impositions on the Gutta

Property was $60,489.70. However, Denise Gutta did not receive any compensation in

connection with that amount of equity in the Gutta Property.




                                                 7
          Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 8 of 14. PageID #: 8



       32.     As a result of the proceedings in the Gutta Foreclosure Case described above,

Denise Gutta has been denied title, possession, use, and enjoyment of the Gutta Property, which

was taken by the County for public use without just compensation as required by the Fifth

Amendment to the United States Constitution—as applied to the County under the Fourteenth

Amendment to the United States Constitution—and as required by Article 1, Section 19 of the

Ohio Constitution.

                           VI.     CLASS ACTION ALLEGATIONS

       21.     Plaintiffs bring this action pursuant to Fed R. Civ. P. 23 on behalf of a class of all

similarly situated individuals and entities (the “Class”), defined as follows:

       All persons whose interest in real property located in Cuyahoga County, Ohio was
       directly transferred to another entity through the invocation and use of the
       procedures set forth in R.C. 323.78, where the total value of that property
       exceeded the amount of the impositions on that property at the time the transfer
       occurred.

Excluded from the Class are: (1) Defendant; (2) the Judge to whom this case is assigned and the

Judge’s immediate family; (3) any person who executes and files a timely request for exclusion

from the Class; (4) any persons who have had their claims in this matter finally adjudicated

and/or otherwise released; and (5) the legal representatives, successors and assigns of any such

excluded person.

       22.     Numerosity: Upon information and belief, the Class is so numerous that joinder

of all members is impractical. Although Plaintiffs do not know the exact size of the Class at this

time, Plaintiffs estimate the number of Class members to exceed 7,000 based on information

available in the public record. The exact number of members in the Class can be ascertained

through discovery and can easily be identified through Defendant’s records or by other means.




                                                  8
          Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 9 of 14. PageID #: 9



        23.      Commonality and Predominance: All members of the Class have been subject

to and affected by a uniform course of conduct. Specifically, all Class members’ real property

was taken from them without payment of any compensation for the amount that the value of their

properties exceeded the impositions due on their properties. There are questions of law and fact

common to the proposed Class that predominate over any individual questions.

        24.      Typicality: Plaintiffs’ claims are typical of the Class. Plaintiffs’ and Class

members’ claims arise from the same type of foreclosure proceedings before the Board of

Revision instituted under the same statutory provisions.

        25.      Adequacy: Plaintiffs will adequately represent the interests of the Class and do

not have any interests adverse to the Class. Plaintiffs have retained competent counsel

experienced in complex class action litigation.

        26.      Superiority: A class action is the superior method for the quick and efficient

adjudication of this controversy. As noted above, Plaintiffs’ and Class members’ claims are all

based on the same legal and factual issues. If individual Class members prosecuted separate

actions it may create a risk of inconsistent or varying judgments that would establish

incompatible standards of conduct.

                                            COUNT I
                                         42 U.S.C. § 1983

        27.      Plaintiffs repeat and reallege paragraphs 1-26 with the same force and effect as

though fully set forth herein.

        28.      At all relevant times, the County was a “person” as interpreted in 42 U.S.C. §

1983.

        29.      At all relevant times, there was in effect 42 U.S.C. § 1983, which states in

relevant part:

                                                  9
         Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 10 of 14. PageID #: 10



                Every person, who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State or Territory, subjects, or causes to be
                subjected, any citizen of the United States, or other person within the
                jurisdiction thereof to the deprivation of any rights, privileges or
                immunities secured by the Constitution and laws, shall be liable to the
                party injured in an action at law, suit in equity, or other proper proceeding
                for redress.

        30.     The Fourteenth Amendment to the United States Constitution guarantees that no

State shall “deprive any person of life, liberty or property, without due process of law.”

        31.     The Fifth Amendment’s “Takings Clause” of the United States Constitution states

that “nor shall private property be taken for public use, without just compensation.” The Takings

Clause is made applicable to the County by way of the Fourteenth Amendment to the United

States Constitution.

        32.     At all relevant times, the County had a duty and obligation to comply with the

U.S. Constitution when conducting foreclosure proceedings pursuant to the Statute.

        33.     Plaintiffs and Class members each owned private property protected from public

taking without just compensation by the Fifth Amendment to the United States Constitution.

        34.     Plaintiffs’ and Class members’ real property was directly transferred pursuant to

R.C. 323.78.

        35.     At the time Plaintiffs’ and Class members’ real property was directly transferred

pursuant to R.C. 323.78, the value of that property exceeded the amount of impositions on that

property.

        36.     When Plaintiffs’ and Class members’ real property was directly transferred

pursuant to R.C. 323.78, Plaintiffs and Class members did not receive any compensation to

account for the amount that the value of their properties exceeded the amount of impositions on

their properties.



                                                 10
         Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 11 of 14. PageID #: 11



       37.      Accordingly, through the use of the direct transfer mechanism of R.C. 323.78,

Defendant, acting under color of law, took Plaintiffs’ and Class members’ property without just

compensation.

       38.      As a direct and proximate result of Defendant’s actions, Plaintiffs and the Class

have been damaged in the amount by which the value of each property so transferred exceeded

the total amount of the impositions attributable to that property.

                                            COUNT II
                           Art. I, Section 19 of the Ohio Constitution

       39.      Plaintiffs repeat and reallege paragraphs 1-26 with the same force and effect as

though fully set forth herein.

       40.      Pursuant to Article 1, Section 19 of the Ohio Constitution “where private property

shall be taken for public use, a compensation therefor shall first be made in money.”

       41.      At all relevant times, the County had a duty and obligation to comply with the

Ohio Constitution when conducting foreclosure proceedings pursuant to the Statute.

       42.      Plaintiffs and Class members each owned private property protected from public

taking without just compensation by Article 1, Section 19 of the Ohio Constitution.

       43.      Plaintiffs’ and Class members’ real property was directly transferred pursuant to

R.C. 323.78.

       44.      At the time Plaintiffs’ and Class members’ real property was directly transferred

pursuant to R.C. 323.78, the value of that property exceeded the amount of impositions on that

property.

       45.      When Plaintiffs’ and Class members’ real property was directly transferred

pursuant to R.C. 323.78, Plaintiffs and Class members did not receive any compensation to




                                                 11
           Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 12 of 14. PageID #: 12



account for the amount that the value of their properties exceeded the amount of impositions on

their properties.

        46.     Accordingly, through the use of the direct transfer mechanism of R.C. 323.78,

Defendant took Plaintiffs’ and Class members’ property without just compensation.

        47.     None of the property directly transferred by Defendant pursuant to R.C. 323.78

was taken in time of war or for any other public exigency imperatively requiring its immediate

seizure, or for the purpose of making or repairing roads.

        48.     As a direct and proximate result of Defendant’s actions, Plaintiffs and the Class

have been damaged in the amount by which the value of each property so transferred exceeded

the total amount of the impositions attributable to that property.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually, and on behalf of the Class, pray for an Order as

follows:

        A.      Finding that this action satisfies the prerequisites for maintenance as a class action
                set forth in Fed. R. Civ. P. 23, and certifying the Class defined herein;

        B.      Designating Plaintiffs as representative of the Class and their undersigned counsel
                as Class Counsel;

        C.      Entering judgment in favor of Plaintiffs and the Class and against Defendant;

        D.      Issuing an order awarding Plaintiffs and Class members their damages as
                requested herein, plus interest as provided for by applicable law;

        E.      Ordering Defendant to provide an accounting of the amount by which the value of
                each property so transferred exceeded the total amount of the impositions
                attributable to that property, and imposing a constructive trust on that money for
                the benefit of Plaintiffs and the Class;

        F.      Awarding Plaintiffs reasonable attorney’s fees and costs; and

        G.      Granting all such further and other relief as the Court deems just and appropriate.



                                                 12
 Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 13 of 14. PageID #: 13




                                 JURY DEMAND

Plaintiffs and the Class demand a trial by jury on all issues so triable.

                                               Respectfully Submitted,

                                               /s/ Marc E. Dann
                                               Marc E. Dann (0039425)
                                               Brian D. Flick (0081605)
                                               Emily White (0085662)
                                               DannLaw
                                               P.O. Box. 6031040
                                               Cleveland, Ohio 44103
                                               (216) 373-0539 telephone
                                               (216) 373-0536 facsimile
                                               notices@dannlaw.com

                                               Charles Gruenspan (009852)
                                               Charles Gruenspan Co., LPA
                                               601 Commerce Park Square Four
                                               23240 Chagrin Blvd.
                                               Cleveland, OH 44122
                                               (216) 595-6300 telephone
                                               (216) 595-6307 facsimile
                                               cgruenspanlpa@gmail.com

                                               Andrew M. Engel (0047371)
                                               (pro hac vice anticipated)
                                               Andrew M. Engel Co., LPA
                                               7925 Paragon Road
                                               Dayton, Ohio 45459
                                               (937) 221-9819 telephone
                                               (937) 433-1510 facsimile
                                               aengel@amengellaw.com

                                               Thomas A. Zimmerman, Jr.
                                               (pro hac vice anticipated)
                                               Matthew C. De Re
                                               (pro hac vice anticipated)
                                               Zimmerman Law Offices, P.C.
                                               77 W. Washington Street, Suite 1220
                                               Chicago, Illinois 60602
                                               (312) 440-0020 telephone
                                               (312) 440-4180 facsimile
                                               www.attorneyzim.com

                                          13
Case: 1:19-cv-02293 Doc #: 1 Filed: 10/01/19 14 of 14. PageID #: 14



                                     firm@attorneyzim.com

                                     Counsel for Plaintiffs and the Putative Class




                                14
